Citation Nr: 9917648	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  98-06 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from July 1974 to July 1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1997 rating decision by the Manchester, 
New Hampshire Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's notice of disagreement 
was received in February 1998.  A statement of the case was 
mailed to the veteran in February 1998.  The veteran's 
substantive appeal was received in April 1998.  


REMAND

The Board notes that in the recent case of Patton v. West, 
No. 97-828 (U.S. Vet. App. Mar. 30, 1999), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") provided specific directives 
regarding claims of PTSD based on personal assault.  The 
Court specified that consideration of the special evidentiary 
procedures for PTSD claims based on personal assault that 
were established in February 1996 in VA ADJUDICATION PROCEDURE 
MANUAL M21-1, Part III, Paragraph 5.14(c) (Feb. 20, 1996), 
must be made.  The Court noted that VA ADJUDICATION PROCEDURE 
MANUAL M21-1, Part III, Paragraph 5.14(c) (Feb. 20, 1996), is 
a substantially expanded version of former MANUAL M21-1, 
Part VI, Paragraph 7.46(c)(2) (Oct. 11, 1995).  The Court has 
previously held that former Paragraph 7.46 and current 
Paragraph 5.14(c) are substantive rules that are the 
equivalent of VA regulations.  See YR v. West, 11 Vet. App. 
393 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997).  

In addition, during the course of the veteran's appeal, the 
regulation governing service connection for PTSD was amended, 
38 C.F.R. § 3.304(f), in accordance with the Court's decision 
in Cohen.  The effective date of the changes in the 
regulation was March 7, 1997.  

The Board notes that the Court has held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply unless Congress provided otherwise or permitted 
the Secretary to provide otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).  As such, the 
veteran's claim must be considered under the regulation in 
effect prior to March 7, 1997 as well as the regulation in 
effect as of March 7, 1997 since he filed his claim for 
service connection prior to that date.  

In light of the Patton case, the Board finds that upon 
remand, the RO must follow the directives of Patton regarding 
the veteran's allegations of personal assault as set forth 
below.  

In this case, the veteran contends that he has PTSD due to 
the fact that he witnessed a friend's death during service 
and due to a non-combat personal assault that he sustained 
during service.  Specifically, in support of his claim for 
service connection, the veteran reported two separate, but 
related, stressors on his December 1995 PTSD questionnaire.  
First, the veteran contends that "Smith," a friend and 
fellow serviceman, was killed as he mysteriously fell 
overboard from the U.S.S. Nashville during the veteran's 
active duty sometime in 1974 or 1975.  The veteran believes 
some of the crew were responsible because they told him if he 
ever said anything, he would "be next."  The veteran 
indicated that two other servicemen might know something 
about the incident, but the veteran indicated that this was 
because he had told them about it as no one actually 
witnessed these events.  As such, no one else has first-hand 
knowledge of the alleged stressors.  Second, in a December 
1995 statement, the veteran contends that every time they had 
shore leave, the men involved with his friend's death would 
beat or threaten to beat him.  He related that one person who 
beat him up was called Garcia, a Petty Officer.  The veteran 
noted that there were never any witnesses to these beatings.  

The Board notes that in a June 1997 letter to the RO, the 
U.S. Army & Joint Services Environmental Support Group 
(USASCRUR) reported that it could not verify that a person 
named "Smith" was killed during the veteran's period of 
assignment to the U.S.S. Nashville.  The USASCRUR further 
stated that the veteran must provided "Smith's" full name 
and complete unit designation in order for them to conduct 
further casualty research.  Thus far, it does not appear that 
the veteran has submitted this information to the RO.  
However, the RO should again inform the veteran that he may 
submit "Smith's" full name and complete unit designation in 
order to conduct further casualty research.  He should be 
informed that in the event that he does not provide this 
information, his allegation cannot be verified by the 
USASCRUR.

In addition to the contention that his friend "Smith" was 
thrown overboard, as noted, the veteran also asserts that he 
was threatened and beaten by the men who were involved in 
"Smith's" death.  In his December 1995 PTSD questionnaire, 
the veteran stated that, "every time we had shore leave, the 
guys involved with Smitty's death would beat me up."  The 
veteran continued, "they would terrorize me all the time 
with beatings or threats of beatings."  The veteran asserted 
that one of the men who beat him was a Petty Officer named 
Garcia.  In a subsequent PTSD questionnaire received in 
January 1996, the veteran stated that he was threatened by 
Petty Officers aboard the U.S.S. Nashville after "Smith" 
was thrown overboard.  The veteran did not allege, however, 
that he was beaten.  In an October 1996 memorandum to file, 
the RO documented a telephone conversation from the veteran.  
During the phone conversation, the veteran indicated that he 
witnessed two Petty Officers throw "Smitty" overboard.  
According to the veteran, the Petty Officers knew that he 
observed the incident and threatened his life if he ever 
reported it.  During the telephone conversation with the RO, 
the veteran did not allege that he was beaten by the Petty 
Officers.  The veteran's various outpatient treatment reports 
also indicate that the veteran reported witnessing the death 
of a fellow serviceman and being threatened thereafter.  The 
Board notes that none of these treatment records indicate 
that the veteran alleged being beaten.  

In light of the veteran's inconsistent allegations, it is not 
altogether clear whether the veteran is asserting that he was 
beaten and threatened, or merely threatened.  As such, the RO 
should clarify with the veteran whether he was physically 
assaulted and/or verbally threatened.  If the veteran alleges 
that he was physically beaten, he should provide the RO with 
the following details:  where and when the beating(s) took 
place; where and when treatment for such beating(s) was 
sought; and if he ever reported the beatings and/or threats 
while in service.  In addition, the veteran should provide 
the full names of the Petty Officers involved in the 
incident(s).

In addition, the Board notes that the veteran has been 
medically diagnosed with PTSD in several outpatient treatment 
records.  However, these records are void of an opinion as to 
the cause of the PTSD.  It is therefore unclear whether a 
nexus exists between the veteran's PTSD and his claimed 
inservice stressors.  As such, once the RO verifies a 
stressor(s), the veteran should be afforded a PTSD examination 
during which the examiner should review the entire evidence of 
record and evaluate the veteran's PTSD under both DSM-IIIR and 
DSM-IV criteria in determining whether the veteran has PTSD as 
a result of the inservice stressor(s) as indicated by the RO.  
Also, if applicable, the directives as set forth in VA manual 
provisions with regard to personal assault claims must be 
considered.  

Lastly, the Board notes that the veteran postponed his 
personal hearing before a hearing officer at the RO.  It does 
not appear that the veteran has rescheduled the hearing for a 
later date.  As such, the RO should ensure that the veteran 
no longer requests a personal hearing.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should contact the veteran to 
inquire as to the full name and complete 
unit designation of "Smith," A.K.A. 
"Smitty," the serviceman who allegedly 
died after he was allegedly thrown 
overboard from the U.S.S. Nashville 
sometime in 1975 or 1976.  The veteran 
should also provide the date on which the 
incident occurred.  If the veteran 
provides this information, the RO should 
then provide this information to USASCRUR 
for verification purposes.  The veteran 
should be informed that in the event that 
he does not provide this information, his 
allegation cannot be verified by the 
USASCRUR.

2.  In light of the veteran's 
inconsistent allegations, it is not 
altogether clear whether the veteran is 
asserting that he was beaten and 
threatened, or merely threatened.  As 
such, the RO should clarify with the 
veteran whether he was physically 
assaulted and/or verbally threatened.  If 
the veteran alleges that he was 
physically beaten, he should provide the 
RO with the following details:  where and 
when the beating(s) took place; and where 
and when treatment for such beating(s) 
was sought.  The RO should also inquire 
as to whether the veteran ever reported 
the beatings and/or threats while in 
service.  If so, the RO should determine 
if an investigation was conducted in this 
regard.  In addition, the veteran should 
provide the full names of the Petty 
Officers involved in the incident(s).  
The RO should then attempt to verify the 
information provided by the veteran, 
including whether there was a Petty 
Officer Garcia who served aboard the 
U.S.S. Nashville during the veteran's 
service.

3.  Since the veteran has alleged 
stressors which involve allegations of 
non-combat personal assault, the RO 
should develop the veteran's claim in 
compliance with Patton under all of the 
applicable requirements of VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part III, 
Paragraph 5.14(c) (Feb. 20, 1996).  At 
the outset, the RO should send the 
veteran a special PTSD personal assault 
letter and questionnaire in order to 
assist developing the veteran's claim.   

4.  All the veteran's VA treatment 
records, which are not currently in the 
claims file, should be obtained and 
associated with the claims file.

5.   The RO should determine if any of 
the veteran's alleged stressors have been 
verified or are credible.  If so, the RO 
should afford the veteran a VA 
psychiatric examination by a psychiatrist 
who has been afforded all of the records 
to include all of the records added to 
the claims file pursuant to this remand 
as well as the applicable VA manual 
provisions from the VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part III, 
Paragraph 5.14(c) (Feb. 20, 1996).  In 
regard to PTSD, the RO must specify for 
the examiner the stressor or stressors 
that it has determined are established by 
the record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms and whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied.  The examiner should 
integrate any previous psychiatric 
findings and diagnoses with current 
findings to obtain a true picture of the 
nature of the veteran's psychiatric 
status.  If a diagnosis of PTSD is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the 
inservice stressors, if any, found to be 
established by the RO.  The report of 
examination should include the complete 
rationale for all opinions expressed.  
The criteria for PTSD contained in both 
DSM-IIIR and DSM-IV must be utilized by 
the examiner in determining whether the 
veteran has PTSD as a result of the 
inservice stressors provided by the RO.  

6.  Since the veteran postponed his 
personal hearing before a hearing officer 
at the RO , and it does not appear that 
the veteran has rescheduled another 
hearing, the RO should ensure that the 
veteran no longer wants a personal 
hearing.

7.  The RO should readjudicate the 
veteran's claim for entitlement to 
service connection for PTSD taking into 
consideration the directives of Patton 
and the directives of VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part III, 
Paragraph 5.14(c) (Feb. 20, 1996).  In 
addition, the RO should review all of the 
evidence of record and readjudicate the 
issue of entitlement to service 
connection PTSD under both the old and 
new versions of 38 C.F.R. § 3.304(f).  If 
the action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.


Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




